Citation Nr: 0121623	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  01-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected residuals of 
multiple shell fragment wounds.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO, dated in August 2000, 
which, among other things, denied service connection for a 
"nervous condition," claimed as secondary to service-
connected residuals of multiple shell fragment wounds, and 
also denied a claim for TDIU.  The veteran subsequently 
perfected appeals on these issues.
 

REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 (West Supp 
2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions); VAOPGCPREC 11-2000, 66 Fed. Reg. 
33,311 (2001).

Under the VCAA, VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate a 
claim for VA benefits, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001).  As 
part of the assistance required by the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In addition, in 
the context of a claim for disability compensation, VA must 
provide the claimant with a medical examination and/or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

In the present case, it appears from the record that the 
veteran has seen a private physician, Dr. Vera, in Aibonito, 
for psychiatric difficulties.  The record contains what 
appears to be a note from Dr. Vera, dated in February 2000, 
to the effect that the veteran has been taking several 
psychiatric medications and has been diagnosed with "anxiety 
[and] depressive disorders related to service in the 
[A]rmy."  However, no clinical records from Dr. Vera have 
thus far been obtained.  Accordingly, because it appears that 
Dr. Vera's clinical records would be relevant to the 
veteran's claim for service connection for a psychiatric 
disorder, a remand is required.

A remand is also required so that further inquiry can be made 
of the VA psychiatrist who examined the veteran in February 
2001.  This is necessary because, although the examiner 
indicated that the veteran's medical record was furnished and 
examined carefully at the time of the examination, the report 
of the examination contains no mention of the February 2000 
note from Dr. Vera.  Indeed, it was indicated in the VA 
report that the examiner "found absolutely no evidence of 
any kind of psychiatric treatment or complaints."  
Consequently, and because additional relevant evidence may be 
obtained from Dr. Vera on remand, it is necessary to obtain a 
supplemental report that takes into account Dr. Vera's 
reports.  38 C.F.R. § 19.9 (2000).

Because the matter of the veteran's entitlement to service 
connection for a psychiatric disorder is inextricably 
intertwined with his claim for TDIU, and because the 
development sought on remand may produce new evidence germane 
to the TDIU claim, the Board will defer action on the TDIU 
issue pending completion of the development sought below.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied 
with and satisfied.

2.  As part of the development required 
under the new law, the RO should take 
action to ensure that all relevant and 
obtainable records of VA and/or private 
treatment have been procured for 
association with the veteran's claims 
folder.  The RO should contact the 
veteran and ask him to provide a list 
containing the names and addresses of 
all medical care providers who have 
treated him either for psychiatric 
difficulties, or for the underlying 
service-connected residuals of multiple 
shell fragment wounds.  He should be 
requested to include the dates of 
treatment as well.  After procuring any 
necessary releases, the RO should make 
reasonable efforts to obtain any records 
of relevant treatment that have not 
already been associated with the 
veteran's claims file.  The RO's efforts 
should include efforts to obtain copies 
of all relevant clinical records from 
the veteran's private physician, Dr. 
Vera.  If the RO is unable to obtain all 
of the relevant records sought, the RO 
should notify the veteran of that fact; 
identify the records that it is unable 
to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his 
claims.

3.  After the above development has been 
completed, the RO should forward the 
claims file to the VA psychiatrist who 
examined the veteran in February 2001.  
The examiner should be asked to review 
the file and prepare a supplemental 
report discussing the likelihood that 
the veteran has a current psychiatric 
disorder that can be attributed to 
service or an already service-connected 
disability.  In so doing, the examiner 
should discuss, not only whether the 
service-connected residuals of multiple 
shell fragment wounds are the direct 
cause of the veteran's psychiatric 
difficulties, but also whether the 
service-connected residuals of multiple 
shell fragment wounds have caused a 
chronic or permanent worsening of his 
psychiatric difficulties.  The examiner 
should discuss and comment upon the 
February 2000 note from the veteran's 
private physician, Dr. Vera, and any 
other evidence of record which is 
relevant to the determination.  If the 
examiner who prepared the February 2001 
report is no longer in VA's employ, or 
is otherwise unavailable to prepare the 
supplemental report, the veteran should 
be scheduled for a new examination for 
purposes of obtaining the requested 
information.  A complete rationale for 
all opinions should be provided.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim for service connection for a 
psychiatric disorder as secondary to 
service-connected residuals of multiple 
shell fragment wounds, and his claim for 
TDIU.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


